Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Napolitano (US 2015/0351739), discloses
a suture anchor construct (fixation/anchoring device 10), comprising a substrate (filamentary sleeve 190) having a suture material ([0026]) passing therethrough, the suture material having a first length (segment 16) terminating at a passing end (end of segment 16 with loop 14) and a second length (segment 18) terminating at a closing end (end of segment 18 with loop 12).  A splice is formed by pass-throughs 24a-b in the first length (segment 16) of the suture material.  A first loop (12), second loop (second loop 30) and third loop (14) in the suture material is formed. The closing end (end of segment 18 with loop 12) extends through the splice (splice formed by pass-throughs 24a-b) to form the first loop (first loop 12).  However, the suture material is passed through multiple openings as seen in Figs. 6 and 7 of Napolitano.  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed suture anchor construct as presently recited in claims 1, 11, 21 and 22 nor the method as recited in claim 14.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M SHI/Primary Examiner, Art Unit 3771